DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/20/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 5/19/2021.
The drawings were received on 10/20/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1).
Regarding claim 1, Kim discloses a handpiece tool 100 (figures 1-3), comprising: 
a shaft 102 comprising a first portion (portion of element 300 in element 102) of a microfluidic channel 300 configured to connect with a multi-input tubing (paragraph 0031, lines 4-5, reservoir could be connected via a tube using appropriate connector at element 302. Furthermore, in paragraph 0032, lines 16-17, including plurality of 
an angled portion 104 coupled with the tool shaft 102 and comprising a second portion (portion of element 300 in element 104) of the microfluidic channel 300, wherein the angled portion 104 is configured to position a tip portion 106 within a cavity (paragraph 0025) of a patient, wherein the tip portion 106 projects from the angled portion 104 and comprises an outlet 304 and a third portion (portion of element 300 in element 106) of the microfluidic channel 300; 
a collar 108 coupled with the tip portion 108 at a predetermined distance from the outlet 304, the collar 108 (paragraph 0010, lines 15-17) configured to control a distance the tip portion projects into the cavity of the patient. Kim discloses the use of plurality of microfluidic channels 300 to inject different therapeutic agents but do not disclose to have plural outlets 304 therefore, at some point, all the plurality of channels 300 should meet a single location to deliver the agent through a single outlet into the cavity of the patient. In general, Kim discloses to have plurality of microfluidic channels 300 but is silent regarding a mixing chamber between the first portion and the second portion, the mixing chamber configured to receive, via the multi-input tubing, the first inlet channel and the second inlet channel, the plurality of fluids, mix the plurality of fluids to provide a 
However, Stroumpoulis teaches a design of a fluid mixing unit comprising a mixing chamber (hollow portion inside element 52 comprising element 80 as shown in figure 5) between the first portion (“MC” in figure 5 below inside element 42) and the second portion (channel formed by hollow portion inside element 56 and the needle to allow fluid out of the needle), the mixing chamber (hollow portion inside element 52 comprising element 80) configured to receive, via the multi-input tubing (see “T” in figure 6 below, the lower portion is having tubing shape and arrow is pointing to a lower portion), the first inlet channel (one of the two “MC” in figure 5 below), the second inlet channel (other of two “MC” in figure 5 below), the plurality of fluids (fluids inside elements 14 and 18), mix the plurality of fluids (figures 6-8) to provide a mixed fluid (fluid formed after passing through the chamber containing element 80), and output the mixed fluid via at least the third portion 56 of the microfluidic channel (hollow portion inside element 56 in figure 8) through the outlet (outlet of the unlabeled needle shown in figure 8 allowing fluid to enter into the patient’s body) into the cavity of the patient for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate a mixing chamber between the first portion and the second portion, the mixing chamber configured to receive, via the multi-input tubing, the first inlet channel, and the second inlet channel, the plurality of fluids, mix the plurality of fluids to provide a mixed fluid, and output the mixed fluid via at least the third portion of the microfluidic channel through the outlet into the cavity of the patient as taught by Stroumpoulis for the 
One of ordinary skill in the art when modifying Kim in view of Stroumpoulis would modify the handpiece tool of Kim by including element 80 of Stroumpoulis between elements 300 and 304 of Stroumpoulis so that all the fluids coming from element 300 (connected to their respective reservoirs) of Stroumpoulis will get mixed prior to delivering through element 304. Furthermore, there is higher chance for one of ordinary skill in the art to include the element 80 in portion between elements 102 and 104 or within element 102 because element 102 is straight and broader compared to other part of element 100 and Stroumpoulis also teaches connection of first and second inlet channels and element 80 in straight configuration. Furthermore, broader portion will also allow easier placement of element 80 compared to narrow portion in the shaft.

    PNG
    media_image1.png
    296
    547
    media_image1.png
    Greyscale


Regarding claim 2, Kim is silent regarding wherein the mixing chamber further comprises a mixing element configured to mix the plurality of fluids, the mixing element including at least one of a rib, a protrusion or a fin.
However, Stroumpoulis teaches wherein the mixing chamber (hollow portion inside element 52 comprising element 80) further comprises a mixing element 80 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate wherein the mixing chamber further comprises a mixing element configured to mix the plurality of fluids, the mixing element including at least one of a rib, a protrusion or a fin as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Regarding claim 4, Kim discloses wherein the plurality of fluids comprises a plurality of drugs (paragraph 0032, lines 17-19, “therapeutic agents”).

Regarding claim 5, Kim discloses the use of multiple microfluidic channel 300 (paragraph 0032, lines 17-19) and having microfluidic channel 300 connected to the reservoir (paragraph 0031, lines 4-5) but do not explicitly disclose to have multi-input tubing comprises a plurality of tubing.
However, Stroumpoulis teaches wherein the multi-input tubing comprises a plurality of tubing (see “T” in figure 6 below, the lower portion is having tubing shape) for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the multi-input tubing of 

Regarding claim 6, Kim is silent regarding wherein the multi-input tubing is fluidly coupled to one or more pumps, the one or more pumps configured to pump the plurality of components to the multi-input tubing.
However, Stroumpoulis teaches wherein the multi-input tubing (see “T” in figure 6 above, the lower portion is having tubing shape) is fluidly coupled to one or more pumps 22, 24, the one or more pumps 22, 24 configured to pump the plurality of components 20, 16 to the multi-input tubing (see “T” in figure 6 above) for the purpose of injecting therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece device of Kim to incorporate wherein the multi-input tubing is fluidly coupled to one or more pumps, the one or more pumps configured to pump the plurality of components to the multi-input tubing as taught by Stroumpoulis for the purpose of injecting therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).

Regarding claim 7, Kim is silent regarding wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump.
However, Stroumpoulis teaches wherein each input of the multi-input tubing (see “T” in figure 6 above) is fluidly coupled to an independent reservoir (see “R” in figure 1 below) of a pump 22, 24 for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).


    PNG
    media_image2.png
    504
    750
    media_image2.png
    Greyscale


Regarding claim 9, Kim discloses wherein the collar 108 (paragraph 0010, lines 17-19) is configured to be seated within the cavity of the patient comprising a round window of a patient’s cochlea.

Regarding claim 10, Kim discloses wherein the handpiece tool 100 is configured to mix the plurality of fluids and deliver the mixed fluid via the outlet while the tip portion is projected into the cavity of the patient (the modified handpiece tool formed by 

Regarding claim 11, Kim discloses a method comprising: establishing a fluidic coupling between a handpiece tool 100 (figures 1-3) and a pump (paragraph 0031, lines 4-5, paragraph 0038, lines 2-5), the handpiece tool 100 comprising shaft 102 comprising a microfluidic channel 300 comprising a first inlet channel (paragraph 0032, lines 16-17, one of the multiple elements 300 located in element 102) and a second inlet channel (paragraph 0032, lines 16-17, other of the multiple elements 300 located in element 102) each defined in the shaft 102 coupled to the reservoir (paragraph 0031, lines 4-5) to receive a plurality of fluids (paragraph 0032, lines 17-19);
inserting a tip 106 of an angled portion 104 of the handpiece tool 100 into a cavity of a patient (paragraph 0037, lines 1-4), wherein a collar 108 coupled with the tip 106 a predetermined distance (paragraph 0010, lines 15-17, paragraph 0037, lines 13-21) from an outlet 304 of the tip 106 is configured to control a distance the tip projects into the cavity of the patient;
outputting (paragraph 0038, lines 2-5) the fluid via the microfluidic channel 300 through the outlet of the tip to within the cavity of the patient.
Kim is silent regarding establishing a fluidic coupling between a handpiece tool and a pump using a multi-input tubing, a microfluidic channel coupled to the multi-input tubing to receive a plurality of fluids responsive to operation of one or more pumps of the pump, mixing, by a mixing chamber of the handpiece tool between the shaft and the angled portion, the plurality of fluids received from the multi-input tubing to provide a mixed fluid; and outputting the mixed fluid via the microfluidic channel through the outlet of the tip.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate a fluidic coupling between a handpiece tool and a pump using a multi-input tubing, a microfluidic channel coupled to the multi-input tubing to receive a plurality of fluids responsive to operation of one or more pumps of the pump, mixing, by a mixing chamber of the handpiece tool, the plurality of fluids received from the multi-input tubing to provide a mixed fluid; and outputting the mixed fluid via the microfluidic channel through the outlet of the tip as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 
One of ordinary skill in the art when modifying Kim in view of Stroumpoulis would modify the handpiece tool of Kim by including element 80 of Stroumpoulis between elements 300 and 304 of Stroumpoulis so that all the fluids coming from element 300 (connected to their respective reservoirs) of Stroumpoulis will get mixed prior to delivering through element 304. Furthermore, there is higher chance for one of ordinary skill in the art to include the element 80 in portion between elements 102 and 104 or 

Regarding claim 12, Kim is silent regarding further comprising mixing the plurality of fluids using a mixing element including at least one of a rib, a protrusion or a fin.
However, Stroumpoulis teaches wherein mixing the plurality of fluids using a mixing element 80 including at least one of a rib, a protrusion or a fin (paragraph 0026, the shape of element 80 can be construed as a rib, a protrusion or a fin) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kim to incorporate mixing the plurality of fluids using a mixing element including at least one of a rib, a protrusion or a fin as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Regarding claim 14, Kim discloses wherein the plurality of fluids comprises a plurality of drugs (paragraph 0032, lines 17-19, “therapeutic agents”).

Regarding claim 15, Kim discloses the use of multiple microfluidic channel 300 (paragraph 0032, lines 17-19) and having microfluidic channel 300 connected to the reservoir (paragraph 0031, lines 4-5) but do not explicitly disclose to have multi-input tubing comprises a plurality of tubing.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the multi-input tubing of Kim to incorporate a plurality of tubing as taught by Stroumpoulis for the purpose of holding two different therapeutic agents separately until needed to be mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Regarding claim 16, Kim is silent regarding wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump.
However, Stroumpoulis teaches wherein each input of the multi-input tubing (see “T” in figure 6 above) is fluidly coupled to an independent reservoir (see “R” in figure 1 below) of a pump 22, 24 for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump as taught by Stroumpoulis for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
 
Regarding claim 18, Kim discloses wherein the collar 108 (paragraph 0010, lines 17-19) is configured to be seated within the cavity of the patient comprising a round window of a patient’s cochlea.

Regarding claim 19, Kim discloses delivering the plurality of fluids (paragraph 0032, lines 17-19) via the outlet 304 while the tip 106 is projected into the cavity of the patient (figures 8A, 10). Kim is silent regarding mixing the plurality of fluids and delivering the mixed fluid via the outlet. 
However, Stroumpoulis discloses mixing (paragraphs 0028-0030) the plurality of fluids and delivering the mixed fluid via the outlet for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate mixing the plurality of fluids and delivering the mixed fluid via the outlet as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 

Regarding claim 20, Kim discloses further comprising activating one of the pump (paragraph 0042, lines 2-4) while the tip 106 is projected into the cavity of the patient (figures 8A and 10). Kim is silent regarding activating one of the pump or the mixing chamber to mix the plurality of fluids while the tip portion is projected into the cavity of the patient.
However, Stroumpoulis teaches activating one of the pump 22, 24 or the mixing chamber (hollow portion inside element 52 comprising element 80) to mix (paragraphs 0028-0030) the plurality of fluids while the tip portion is projected into the target site (which is cavity of the patient in Kim) for the purpose of injecting the fluids that requires 
Therefore it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate activating one of the pump or the mixing chamber to mix the plurality of fluids as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) as applied to claim 1 above, and further in view of Prestwich et al. (US 2008/0025950 A1).
Regarding claim 3, Kim/Stroumpoulis (hereinafter referred as “modified Kim”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kim is silent regarding the plurality of fluids comprises a plurality of multipart gels.
However, Prestwich teaches a method of treating a medical condition associated with tympanic membrane comprising the plurality of fluids comprises a plurality of multipart gels (paragraph 0431, lines 23-33) for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the plurality of fluids of modified Kim to incorporate a plurality of multipart gels as taught by Prestwich for the purpose of treating a specific medical condition associated with the ear that can be 

Regarding claim 13, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Kim is silent regarding the plurality of fluids comprises a plurality of multipart gels.
However, Prestwich teaches a method of treating a medical condition associated with tympanic membrane comprising the plurality of fluids comprises a plurality of multipart gels (paragraph 0431, lines 23-33) for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the plurality of fluids of modified Kim to incorporate a plurality of multipart gels as taught by Prestwich for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) as applied to claim 1 above, and further in view of Mendelson (US 4,191,183).
Regarding claim 8, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kim is silent regarding wherein the handpiece tool comprises a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify handpiece tool of modified Kim to incorporate a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable as taught by Mendelson for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).

Regarding claim 17, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Kim is silent regarding wherein the handpiece tool comprises a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable.
However, Mendelson teaches a system of mixing fluids comprising the handpiece tool 50 (figure 1, element 50 could be held by hand) a portion of transparent material (column 3, lines 46-52) through which flow of the plurality of fluids or the mixed fluids is viewable for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify handpiece tool of .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8, line 13-page 9, line 5 that the combination of Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) are silent regarding each and every limitations of claims 1 and 11 especially regarding a first inlet channel and a second inlet channel defined within the shaft. Examiner respectfully disagrees. As explained in the rejection of claims 1 and 11 above, Kim discloses the inclusion of multiple elements 300 and also discloses connecting element 300 to the reservoir for drug delivery. Therefore, Kim discloses having a first and second inlet channels defined within the shaft. Strompoulis was further used for including a mixing chamber into the shaft to allow mixing of the drug agents of Kim prior to injecting into the patient. Thus, Kim and Stroumpoulis teaches each and every limitations of claims 1 and 11 as explained in the rejection above in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.